



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on December 2, 2014
and is effective as of January 6, 2015 (the Effective Date”) by and between The
Hillman Group Canada ULC, a British Columbia unlimited liability company (the
“Company”), and Scott Ride (“Executive”).
WHEREAS, the Company desires to enter into this Agreement with Executive
pursuant to which the Company will employ Executive as its Chief Operating
Officer on the terms set forth in this Agreement, and Executive is willing to
serve the Company in such capacity for the period and upon such terms and
conditions of this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 4(a) hereof (the “Employment Period”).
2.Position and Duties.
(a)    During the Employment Period, Executive shall serve as the Chief
Operating Officer of the Company and shall have the normal duties,
responsibilities, functions, and authority of that position, subject to the
power and authority of the Board of Directors of the Company (the “Board”) or
the President of the Company (the “President”) and paragraph 4(i) of this
Agreement, to expand or limit such duties, responsibilities, functions, and
authority and to overrule actions of officers of the Company. During the
Employment Period, Executive shall also render such administrative, financial,
and other executive and managerial services, consistent with Executive’s
position, to the Company’s parent company, The Hillman Companies, Inc.
(“Hillman”), and the Company’s other affiliates as the Board or the President
may from time to time direct.
(b)    During the Employment Period, Executive shall devote his best efforts and
his full business time and attention to the business and affairs of the Company
and its affiliates. Executive shall perform his duties, responsibilities, and
functions to the Company and its affiliates hereunder to the best of his
abilities in a diligent, trustworthy, professional, and efficient manner and
shall comply with the Company’s and its affiliates’ policies and procedures in
all material respects. During the Employment Period, Executive shall not serve
as an officer or director of, or otherwise perform services, whether or not for
compensation, for any other entity without the prior written consent of the
Board; provided that Executive may serve as an officer or director of, or
otherwise participate in, purely educational, welfare, social, religious, or
civic organizations so long as such activities do not interfere with Executive’s
employment.
3.Compensation and Benefits.
(a)    During the Employment Period, Executive’s base salary shall be $310,000
per annum, as may be revised from time to time based on an annual review by the
Board (the “Base Salary”). The Base Salary shall be payable by the Company in
regular installments in accordance with the Company’s general payroll practices
in effect from time to time. For any partial years, Base Salary shall be pro
rated accordingly.
(b)    During the Employment Period, Executive shall be eligible to participate
in employee benefit programs and receive perquisites reasonably comparable to
those offered generally to the Company’s employees and to similarly situated
executive officers from time to time and as determined by the Board, including
participation in group health insurance, disability insurance and life
insurance. Executive’s participation in all benefit programs and perquisites
will be subject to the terms of the applicable plan documents and policies of
the Company; provided, however, that the Company hereby waives any waiting
period. Executive acknowledges that the Company in its discretion may modify or
terminate any or all of its benefit or perquisite plans at any time as they
apply generally to Company employees.
(c)    Executive shall be entitled to four (4) weeks of paid vacation to be
taken at a time(s) mutually agreeable to Executive and the Company and paid
statutory holidays, in accordance with the policies of the Company.
(d)    Executive shall be entitled to receive an annual contribution of six
percent (6%) of his Base Salary (not to exceed the maximum annual limit
permitted by the Canada Revenue Agency) to a registered retirement plan payable
consistent with the Company’s past practices. This annual contribution shall
increase, as necessary to match the maximum annual limit permitted by the Canada
Revenue Agency.
(e)    During the Employment Period, the Company shall reimburse Executive for
all reasonable expenses incurred by Executive in connection with leasing or
purchasing an automobile (including lease or car loan payments) to a maximum of
$900 per month, subject to the Company’s requirements with respect to reporting
and documentation of such expenses. Company shall incur the cost of licenses,
insurance, repairs, and gas in addition to the foregoing. This benefit will be a
taxable benefit to Executive. Executive shall bear the cost of any tickets or
fines for traffic offenses relating to the operation of the automobile.
(f)    During the Employment Period, the Company shall reimburse Executive for
all ordinary and reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment, and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses. Such
reimbursable expenses shall include the documented expenses of Executive hiring
a driver solely for transportation to and from the office up to three times per
week.
(g)    In addition to the Base Salary, the Company shall pay to Executive cash
bonus compensation pursuant to the terms of a performance-based bonus plan. The
bonus plan will provide for performance-based targets to be agreed to annually
by the President and the Board. If 100% of such bonus targets are met in a year,
Executive shall be entitled to a bonus equal to 45% of Executive’s Base Salary
for that year. If the Company and its Subsidiaries perform at a level in excess
of 100% of the bonus targets, the Executive shall be entitled to a higher amount
of bonus compensation up to a maximum of 90% of Executive’s Base Salary for that
year in accordance with the bonus plan. Executive shall be entitled to bonus
compensation in a reduced amount if the Company and its Subsidiaries perform at
a level that is less than 100% of the bonus targets but in excess of a minimum
level established by the Board. Executive shall not be entitled to a bonus if
85% or less of the EBITDA bonus targets are met. Bonuses shall be paid in the
calendar year immediately following the calendar year that contains the end of
the relevant performance period and in accordance with the Company’s general
payroll practices (in effect from time to time). During the period beginning on
the Effective Date and ending December 31, 2015, the Company will pay Executive
a bonus on a prorated basis.
(h)    Executive shall be paid a signing bonus of $50,000, less applicable
deductions, on the first pay date following the Effective Date (the “Signing
Bonus”). Should the Executive’s employment terminate for Cause or without Good
Reason prior to July 6, 2015, Executive shall forfeit the Signing Bonus and
repay to the Company within 30 days of such termination any amount of the
Signing Bonus which exceeds the amount, if any, that the Company shall deduct
from any wages or other amounts otherwise owed to Executive after such
termination.
(i)    At the next regularly-scheduled board of directors meeting of HMAN Group
Holdings Inc. (“HMAN”) immediately following the Effective Date, HMAN will grant
to Executive a non-qualified stock option to purchase 1,760 shares of HMAN
common stock (“Common Stock”). The exercise price of the option will be equal to
the fair market value of the Common Stock at the date of grant. The grant of the
stock option shall be made in accordance with the terms of the HMAN Group
Holdings Inc. 2014 Equity Incentive Plan Nonqualified Stock Option Award
Agreement and will be subject to the terms and conditions thereof.
4.Term.
(a)    The Employment Period shall be three years beginning on the Effective
Date (the “Initial Term”) and shall automatically be renewed on the same terms
and conditions set forth herein, as modified from time to time by the parties
hereto, for additional one-year periods (each a “Renewal Term”) unless the
Company gives Executive written notice of the election not to renew the
Employment Period (a “Notice of Non-Renewal”) at least 90 days prior to any such
renewal date or Executive gives the Company a Notice of Non-Renewal at least 180
days prior to any such renewal date (the end of the Initial Term or any Renewal
Term, being referred to herein as the “Expiration Date”); provided that (i) the
Employment Period shall terminate prior to its Expiration Date immediately upon
Executive’s resignation (with or without Good Reason, as defined below), death,
or Disability and (ii) the Employment Period may be terminated by the Company at
any time prior to its Expiration Date for Cause (as defined below) or without
Cause. Except as otherwise provided herein, any termination of the Employment
Period by the Company shall be effective as specified in a written notice from
the Company to Executive. Notwithstanding anything to the contrary herein, the
termination of the employment of the Executive as a result of the Company
providing the Executive a Notice of Non-Renewal shall be treated as a
termination of the Executive without Cause.
(b)    In the event of Executive’s death or Disability, or upon the Expiration
Date, Executive or his estate, as applicable, shall be entitled only to payment
of (i) all accrued and unpaid Base Salary through the date of termination or
expiration of the Employment Period, as applicable, (ii) all accrued and unused
vacation, and (iii) expense reimbursement pursuant to Section 3(f) of this
Agreement (collectively, the “Accrued Payments”), and a pro rated portion (based
on the number of days that have elapsed from the beginning of the bonus period
until the date of termination or expiration of the Employment Period) of the
bonus, if any, for the year in which termination or expiration of the Employment
Period occurs as determined pursuant to Section 3(g) above (the “Prorated
Bonus”).
(c)    If the Employment Period is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled only to
payment of the Accrued Payments. Executive shall not be entitled to any other
salary, bonuses, employee benefits, perquisites, or other compensation from the
Company or its affiliates for periods after the earlier of termination or
expiration of the Employment Period, except as otherwise specifically provided
for under the Company’s employee benefit plans or as otherwise expressly
required by applicable law.
(d)    If the Employment Period is terminated by the Company without Cause or if
Executive resigns with Good Reason, Executive shall only be entitled to receive
severance compensation in an amount as determined below:
(i)    %3. An amount equal to twelve (12) months (the “Severance Period”) of the
Executive’s then applicable Base Salary, %4. the Termination Bonus Amount (as
defined in Section 4(d)(ii)), if such termination is during the Initial Term, or
50% of the Termination Bonus Amount, if such termination is after the Initial
Term and %4. continued health benefit coverage during the Severance Period, to
the extent permitted by the relevant benefit plans and policies. Any
continuation of health benefits hereunder is conditional on Executive continuing
to pay Executive’s share of the premiums.
(ii)    The severance payments outlined in (i) of this Section 4(d) are in
addition to the Accrued Payments and Prorated Bonus. Severance payments will be
paid and benefit coverage will be provided pursuant to this Section 4(d) only if
Executive delivers to the Company and does not revoke an executed and effective
Release Agreement in the form of Exhibit A attached hereto and only so long as
Executive has not breached the provisions of Sections 6 and 7 hereof. Severance
payments under Section 4(d)(i)(A) above shall be paid by continuation of regular
payroll beginning on the Executive’s last day of active employment with the
Company, but in no event less frequently than monthly and continuing for the
Severance Period. The severance payment under Section 4(d)(i)(B) above shall be
paid in a lump sum in the calendar year following the date of termination of the
Employment Period at the same time that annual bonuses are paid to other senior
executives of the Company. The payments provided herein shall continue to the
Executive’s estate in the event of his death during the Severance Period. For
purposes of Section 4(d) hereof, “Termination Bonus Amount” shall mean an amount
equal to the greater of: %3. the annual average of Executive’s annual bonuses
under Section 3(g) for the preceding three calendar years (or the entire
Employment Period if shorter) and %3. the amount of Executive’s last annual
bonus received under Section 3(g) prior to the termination of the Employment
Period.
(e)    If Executive resigns for Good Reason or is terminated without Cause
within 90 days following the occurrence of a Change of Control, Executive shall
only be entitled to a lump sum payment payable 30 days after such termination or
resignation in an amount equal to the amount payable pursuant to Sections
4(d)(i)(A) and (B). In addition, Executive shall be entitled to receive the
Accrued Payments and Prorated Bonus. Payments will not be paid under this
Section 4(e) unless Executive delivers to the Company and does not revoke an
executed and effective Release Agreement in the form of Exhibit A attached
hereto.
(f)    The amounts payable pursuant to Sections 4(d) and 4(e) are mutually
exclusive, and under no circumstances shall Executive be entitled to receive
payments under both Sections.
(g)    Upon the earlier of termination or expiration of the Employment Period,
to the extent permitted under the terms of any applicable life insurance policy,
Executive shall be permitted to convert the group Company life insurance
policies issued in his name; provided that Executive pays the purchase price of
any such life insurance policies, including any fees and expenses associated
with such a conversion.
(h)    For purposes of this Agreement, “Cause” is defined as (i) willful failure
to substantially perform duties hereunder, other than due to Disability; (ii)
willful act which constitutes gross misconduct or fraud and which is injurious
to Hillman and/or the Company or their affiliates; (iii) Executive’s conviction
on, or plea of guilty or no contest to, a felony or any charge involving moral
turpitude; (iv) material breach of any confidentiality, non-compete, or
non-solicitation agreement (including Sections 5 and 6 hereof) with the Company;
or (v) any act or omission of Executive which would in law permit an employer
to, without notice or payment in lieu of notice, terminate the employment of an
employee.
(i)    For purposes of this Agreement, “Good Reason” means termination of this
Agreement by Executive due to (i) any material diminution in Executive’s
position, duties or effective authority with and within the Company as set forth
in Section 2, (ii) the Company reassigning Executive to work at a location that
is more than 75 miles from his then current work location, (iii) any amendment
to the Company’s bylaws which results in a material and adverse change to the
officer and director indemnification provisions contained therein, or (iv) a
material breach of Sections 3 or 4 of this Agreement by the Company, which in
each case of (i) through (iv) is not cured within 10 days following written
notice from Executive to the Board. Executive must provide notice of resignation
for Good Reason to the Board within 90 days following Executive’s knowledge of
the event or facts constituting Good Reason, otherwise such event or facts shall
not constitute Good Reason under this Agreement.
(j)    For purposes of this Agreement, “Change of Control” means any transaction
or series of transactions pursuant to which any Person(s) or a group of related
Persons (other than CCMP Capital Advisors, LLC and its affiliates) in the
aggregate acquire(s) (i) capital stock of Hillman possessing the voting power
(other than voting rights accruing only in the event of a default, breach, or
event of noncompliance) to elect a majority of the Board of Hillman (whether by
merger, consolidation, reorganization, combination, sale or transfer of
Hillman’s capital stock, shareholder or voting agreement, proxy, power of
attorney, or otherwise) or (ii) all or substantially all of Hillman’s assets
determined on a consolidated basis; provided, in each case, that a Change of
Control shall not include a Public Offering. A “Public Offering” means an
underwritten initial public offering and sale, registered under the Securities
Act, of shares of Hillman’s common stock.
(k)    For purposes of this Agreement, “Disability” shall mean Executive’s
inability to perform the essential duties, responsibilities, and functions of
his position with the Company and its affiliates for more than 26 weeks in any
12 month period (the “Threshold”) as a result of any mental or physical
disability or incapacity which the parties agree would cause undue hardship to
the Company to accommodate and would frustrate this Agreement. Notwithstanding
the foregoing, the Company acknowledges that it has a duty to make reasonable
efforts to accommodate the Executive in the event of a Disability prior to the
Threshold being reached. In the event of Executive’s Disability, the Company
shall use commercially reasonable efforts to allow Executive to participate in
the Company’s group health coverage, to the extent permitted by its insurers and
under the same terms and conditions that generally apply to Company employees;
provided that Executive pays all of the premiums and similar costs and expenses
for such coverage.
5.Confidential Information.
(a)    Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations, and data (including trade secrets) obtained by him
during the course of his employment with the Company concerning the business or
affairs of Hillman, the Company, or any of their affiliates (“Confidential
Information”) are the property of Hillman, the Company, or such affiliate.
Therefore, Executive agrees that he shall not at any time during the Employment
Period or thereafter disclose to any person or entity or use for his own
purposes any Confidential Information without the prior written consent of the
Board, unless and to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions. Executive shall deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request in writing, all memoranda, notes, plans, records, reports,
computer files, disks and tapes, printouts, and software and other documents and
data (and copies thereof) embodying or relating to Confidential Information,
Third Party Information (as defined in Section 5(b) below), Work Product (as
defined in Section 5(c) below), or the business of Hillman, the Company, or any
other affiliates which he may then possess or have under his control.
(b)    Third Party Information. Executive understands that Hillman, the Company,
and their affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Hillman, the
Company, and their affiliates to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the
Employment Period and thereafter, and without in any way limiting the provisions
of Section 5(a) above, Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel of
Hillman, the Company, or their affiliates who need to know such information in
connection with their work for Hillman, the Company, or such affiliates) or use,
except in connection with his work for Hillman, the Company, or their
affiliates, Third Party Information unless expressly authorized by a member of
the Board in writing.
(c)    Intellectual Property, Inventions, and Patents. Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work, and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information, and all similar or related information
(whether or not patentable) which relate to Hillman’s, the Company’s, or any of
their affiliates’ actual or anticipated business, research and development, or
existing or future products or services and which are conceived, developed, or
made by Executive (whether alone or jointly with others) while employed by the
Company and its affiliates, whether before or after the date of this Agreement
(“Work Product”), belong to the Company or such affiliate. The Executive hereby
assigns to the Company all right, title, and interest throughout the world in
the Work Product. Executive further waives all moral rights in the Work Product,
including, without limitation, the right to the integrity of the Work Product,
the right to be associated with the Work Product in any way, the right to
restrain or claim damages for any distortion, mutilation, or other modification
of the Work Product, and the right to restrain the use or reproduction of the
Work Product in any context and in connection with any product, service, cause,
or institution, effective at the time the particular Work Product is created.
Executive shall promptly disclose such Work Product to the Board and, at the
Company’s expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney, and other instruments). Executive acknowledges that all Work Product
made during the course of his duties hereunder are works made in the course of
employment with the Company pursuant to the Copyright Act (Canada).
6.Non-Compete, Non-Solicitation.
(a)    Non-Compete. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company, he shall become familiar with Hillman’s, the
Company’s, and their affiliates’ trade secrets and with other Confidential
Information and that his services have been and shall continue to be of special,
unique, and extraordinary value to Hillman, the Company, and their affiliates.
Therefore, Executive agrees that, during the Employment Period and for one year
following either the date of termination of the Employment Period for any reason
or the Expiration Date, Executive shall not, directly or indirectly, own any
interest in, manage, control, participate in, consult with, render services for,
be employed in an executive, managerial, or administrative capacity by, or in
any manner engage in any business competing with the businesses of Hillman, the
Company, or their affiliates, as such businesses exist or are in the process of
being implemented during the Employment Period or on the date of the termination
or expiration of the Employment Period, in the United States and Canada. For the
purpose of this Section 6, the business of Hillman, the Company, and their
affiliates shall be the distribution and manufacture of fasteners, builder’s
hardware, letters, numbers, signs, key duplication systems, engraved tags,
related hardware items, fluid system products, automotive parts, and screw
machine components (the “Business”). Executive acknowledges (i) that the
Business of Hillman, the Company, and their affiliates will be conducted
throughout the United States and Canada, (ii) notwithstanding the state or
province of incorporation or principal office of Hillman, the Company, or any of
their affiliates, or any of their executives or employees (including the
Executive), it is expected that Hillman, the Company, and their affiliates will
have business activities and have valuable business relationships within their
industry throughout the United States and Canada, and (iii) as part of his
responsibilities, Executive will be traveling throughout the United States and
Canada in furtherance of the business and relationships of Hillman, the Company,
and their affiliates. Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation.
(b)    Non-Solicitation. During the Employment Period and for two years
following the earlier of the date of termination of the Employment Period or the
Expiration Date, Executive shall not directly or indirectly through another
person or entity (i) induce or attempt to induce any employee of Hillman, the
Company, or any affiliate to leave the employ of Hillman, the Company, or such
affiliate, or in any way interfere with the relationship between Hillman, the
Company, or any affiliate and any employee thereof, (ii) hire any person who was
an employee of Hillman, the Company, or any affiliate at any time during the
Employment Period, or (iii) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee, or other business relation of Hillman, the
Company, or any affiliate, to cease doing business (or materially reduce the
amount of business done) with Hillman, the Company, or such affiliate, or in any
way interfere with the relationship between any such customer, supplier,
licensee, or business relation and Hillman, the Company, or any affiliate
(including, without limitation, making any negative or disparaging statements or
communications regarding Hillman, the Company, or their affiliates).
(c)    Scope of Restrictions. If, at the time of enforcement of this Section 6,
a court shall hold that the duration, scope, or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope, and area permitted by law.
(d)    Recognition and Equitable Relief. Executive hereby acknowledges that the
provisions of this Section 6 are in consideration of (i) employment with the
Company and (ii) additional good and valuable consideration as set forth in this
Agreement. In addition, Executive agrees and acknowledges that the restrictions
contained in this Section 6 are reasonable, do not preclude him from earning a
livelihood, that he has reviewed his rights and obligations under this Agreement
with his legal counsel, and that he fully understands the terms and conditions
contained herein. In addition, Executive agrees and acknowledges that the
potential harm to the Company of the non-enforcement of Section 6 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period, and geographical area. The Executive acknowledges and agrees that, in
the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 6, the Company would suffer irreparable harm, and in
addition and supplementary to other rights and remedies existing in its favor,
the Company shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security). In addition, in the event of a breach or violation by Executive of
this Section 6, the time periods referenced in this Section 6 shall be
automatically extended by the amount of time between the initial occurrence of
the breach or violation and when such breach or violation has been duly cured.
7.Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery, and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate, or cause a
default under any contract, agreement, instrument, order, judgment, or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, non-compete agreement, or
confidentiality agreement with any other person or entity, (iii) Executive has
not brought to the Company, nor shall he use in the performance of his
employment duties hereunder, any confidential materials or documents of any
former client or employer of Executive, or of any other third party, unless
Executive has received prior written authorization to do so from the owner of
the confidential materials or document; and (iv) upon the execution and delivery
of this Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms.
8.Survival. Sections 5, 6, 13, 16, 20, 22, and 24 of this Agreement, and any
provision of this Agreement which expressly states that it is to continue in
effect after termination or expiration of this Agreement or Executive’s
employment, or which by its nature would survive the termination or expiration
of this Agreement or Executive’s employment, shall survive and continue in full
force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period, regardless of the manner or cause of
termination.
9.Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service, or mailed by registered mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
At the last known address in the Company’s personnel records.
Notices to the Company:
The Hillman Group Canada ULC
c/o The Hillman Companies, Inc.
10590 Hamilton Avenue
Cincinnati, OH 45231
Fax:     (513) 595-8297
Attn:     Douglas D. Roberts, General Counsel
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent, or mailed.
10.Currency. All amounts expressed herein are in Canadian dollars unless
otherwise noted and all payments made by the Company to the Executive, whether
in the form of Base Salary or other compensation, shall be less all required
statutory deductions.
11.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed, and enforced in such
jurisdiction as if such invalid, illegal, or unenforceable provision had never
been contained herein.
12.Complete Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements, or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.
13.No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
14.Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
15.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company, and their respective
heirs, successors, and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
16.Choice of Law. All issues and questions concerning the construction,
validity, enforcement, and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Province of Ontario and the federal laws of Canada applicable
therein, without giving effect to any choice of law or conflict of law rules.
17.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect, or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
18.    Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information, and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for a healthy person of his age.
19.    Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its affiliates to Executive any
federal, state, local, or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its affiliates or Executive’s ownership
interest, if any, in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options, and/or the receipt or
vesting of restricted equity). In the event the Company or any of its affiliates
does not make such deductions or withholdings, Executive shall indemnify the
Company and its affiliates for any amounts paid with respect to any such Taxes,
together with any interest, penalties, and related expenses thereto.
20.    MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE PROVINCIAL AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.
21.    Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial, and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to the areas of business engaged in by the Company at any time during the
Employment Period (“Corporate Opportunities”). Unless approved by the Board,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.
22.    Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its affiliates in any internal
investigation, any administrative, regulatory, or judicial proceeding, or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event the
Company requires Executive’s cooperation in accordance with this paragraph, the
Company shall reimburse Executive solely for reasonable travel expenses
(including lodging and meals) upon submission of receipts.
23.    Directors’ and Officers’ Liability Insurance. Executive shall be a
beneficiary of any directors’ and officers’ liability insurance policy
maintained by the Company so long as Executive remains an officer or director of
the Company.
24.    Executive Acknowledgement/Independent Legal Advice. Executive
acknowledges that he has carefully read and considered the provisions of this
Agreement. Executive further acknowledges that he has had the opportunity to
seek independent legal advice, and has either obtained such independent legal
advice with regard to this Agreement, or has expressly determined not to seek
such advice. The Executive further acknowledges that he is entering into this
Agreement with full knowledge of the contents, nature and consequences of this
Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
 
THE HILLMAN GROUP CANADA ULC


By:


/s/ James P. Waters
 
James P. Waters
 
President and CEO



 
 
/s/ Scott C. Ride
 
 
Scott Ride








EXHIBIT A
GENERAL RELEASE
I, Scott Ride, in consideration of the payments and benefits paid or granted to
me under Sections 4(d) and 4(e) of the Employment Agreement dated as of December
2, 2014 (the “Agreement”) and subject to the performance by The Hillman Group
Canada ULC, a British Columbia unlimited liability company (together with its
subsidiaries, the “Company”), of its obligations thereunder, do hereby release
and forever discharge as of the date hereof the Company and its affiliates and
all present and former directors, officers, agents, representatives, employees,
successors, and assigns of the Company and its affiliates and the Company’s
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided below.
1.I acknowledge and represent that I have received all payments and benefits
that I am entitled to receive (as of the date hereof) by virtue of any
employment by the Company and that the payments or benefits paid or granted to
me under Sections 4(d) and 4(e) of the Agreement are intended to be inclusive
of, and not in addition to, any benefits or allowances or obligations prescribed
by applicable employment statutes and are in full payment of the obligations
under any such legislation, including individual notice, termination pay,
benefit and severance pay requirements and entitlements of such legislation.
2.Except for the provisions of my Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators, and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and legal fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators, or
assigns may have, which arise out of or are connected with my hiring, my
employment or the termination of my employment by the Company, which
specifically includes but is not limited to any claims for notice, pay in lieu
of notice, wrongful dismissal, severance pay, bonus, overtime pay, incentive
compensation, interest, vacation pay, retirement or pension allowances, benefits
or any claims under applicable employment standards and human rights
legislation; or arising under any policies, practices, or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, or defamation; or any claim for costs, fees, or other
expenses, including legal fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).
3.I expressly declare that I have no claim of any nature or kind to any
entitlement arising under or from any group health or welfare insurance policy
maintained by the Company for the benefit of its employees including disability
or life insurance plans.
4.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above and that,
for the said consideration, I will not make any claim or take any proceeding in
connection with the claims released herein against any other person or party who
may claim contribution or indemnity from the Company by virtue of said claim or
proceeding.
5.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected, and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release and that
without such waiver the Company would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.
6.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party, or myself of any improper
or unlawful conduct and that any liability is expressly denied.
7.I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable legal fees, and return
all payments received by me pursuant to the Agreement.
8.I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal, or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone. Notwithstanding anything
herein to the contrary, each of the parties (and each affiliate and person
acting on behalf of any such party) agree that each party (and each employee,
representative, and other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
this transaction contemplated in the Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, to the extent
necessary to comply with any applicable securities laws. This authorization is
not intended to permit disclosure of any other information including (without
limitation) (i) any portion of any materials to the extent not related to the
tax treatment or tax structure of this transaction, (ii) the identities of
participants or potential participants in the Agreement, (iii) any financial
information (except to the extent such information is related to the tax
treatment or tax structure of this transaction), or (iv) any other term or
detail not relevant to the tax treatment or the tax structure of this
transaction.
9.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my lawyer) from responding to any inquiry about this General
Release or its underlying facts and circumstances by any self-regulatory
organization or governmental entity.
10.I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding, or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my
possession all at times and on schedules that are reasonably consistent with my
other permitted activities and commitments. I understand that in the event the
Company asks for my cooperation in accordance with this provision, the Company
will reimburse me solely for reasonable travel expenses (including lodging and
meals) upon my submission of receipts.
11.I agree not to disparage the Company, its past and present investors,
officers, directors, or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base, and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries, or other notes of any such manuals, files,
documents, records, software, customer data base, or other data.
12.Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law
but, if any provision of this General Release is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a)    I HAVE READ IT CAREFULLY AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT
I AM GIVING UP IMPORTANT RIGHTS;
(b)    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(c)    I HAVE BEEN ADVISED TO SEEK INDEPENDENT LEGAL ADVICE BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN
NOT TO DO SO OF MY OWN VOLITION;
(d)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(e)    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED, OR MODIFIED EXCEPT BY AN INSTRUMENT.
(f)    THIS RELEASE is governed by and will be interpreted and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
 
 
 
Witness (Signature)
 
Scott Ride
Witness (Print)
 
 
Witness (Address)
 
Date
 
 
 









 